Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  149113                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149113
                                                                    COA: 319682
                                                                    Wayne CC: 11-007502-FH
  SANDRA DANIELLE STACKPOOLE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 14, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.

         CAVANAGH, J., would grant leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 24, 2014
           s0616
                                                                               Clerk